Citation Nr: 0529081	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-28 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from February 1943 to October 
1945.  He died in December 2002.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The Board Remanded the case in September 2004 for further 
procedural and evidentiary development of the record.  That 
development having been completed, the case is now before the 
Board for final appellate consideration.  

Pursuant to 38 C.F.R. § 20.900(c) (2004), the Board has 
granted a motion for the advancement on the docket in this 
case due to the appellant's advanced age.  


FINDINGS OF FACT

1.  The veteran died in December 2002 due to perforated 
diverticula and diverticular disease.  

2.  During the veteran's lifetime, service connection was 
established for residuals of a penetrating wound of the left 
thigh, with a compound comminuted fracture of the femur, 
partial ankylosis of the knee, and severe impairment of 
Muscle Group XIII.  A 50 percent rating was in effect for the 
disability from 1945 until his death.  

3.  The medical evidence does not show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause the 
veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 2003 
statement of the case, the various supplemental statements of 
the case, and the January 2003 and February 2005 RO letters 
to the appellant notifying her of the VCAA, she has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that she must supply and the evidence 
that VA would attempt to obtain.  Thus, she may be considered 
to have been advised to submit any pertinent evidence in her 
possession.  Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005).  Finally, the Board notes that records of private 
treatment through May 2000 have been obtained.  The appellant 
has not returned signed releases to enable the RO to request 
copies of pertinent treatment records, including records of 
the veteran's final hospitalization.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The appellant has not 
identified any other additional evidence not already 
associated with the claims folder that is obtainable.  See 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Therefore, the Board finds that the duty to assist has also 
been met.  

Also, the Board has considered the Court's holding in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claim on appeal subsequent to the passage of the VCAA and 
the modifications to 38 U.S.C.A. § 5103(a) therein.  
Therefore, the Board finds no evidence of prejudicial error 
in proceeding to a decision on the merits in the present 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

A rating decision in December 1945 established service 
connection for residuals of a penetrating wound of the left 
thigh, with a compound comminuted fracture of the femur, 
partial ankylosis of the knee, and severe impairment of 
Muscle Group XIII.  At the time of his death in December 
2002, a 50 percent rating had been in effect for the 
disability from October 1945.  

A death certificate shows that the veteran died in December 
2002 due to perforated diverticula of four hours' duration, 
due to or as a consequence of diverticular disease of 50 
years' duration.  The certificate also lists end-stage 
congestive heart failure and chronic diarrhea as other 
significant conditions contributing to death, but not related 
to the immediate cause of death listed above.  The veteran 
died in a private hospital; an autopsy was not performed.  

The service medical records reflect extensive treatment for 
residuals of the veteran's left leg shell fragment wound.  
There is no evidence, however, of any diverticular disease or 
any other chronic gastrointestinal disorder.  

The appellant has indicated that records of the veteran's 
medical treatment through the years, other than have already 
been obtained, are no longer available.  She did not return 
signed releases for the RO to request copies of the records 
of the veteran's final hospitalization.  

Reports of VA compensation examinations in June 1946, 
December 1960, January 1962, and May 1990 primarily concerned 
the veteran's service-connected left leg disability.  None of 
those reports notes the presence of diverticular disease, any 
gastrointestinal symptoms, or pertinent abnormal clinical 
findings.  

Private treatment records dated from August 1994 to May 2000 
primarily reflect periodic treatment for recurrent breakdown 
of the skin over the veteran's left hip wound, with drainage, 
between 1994 and 1998, and treatment for abdominal symptoms, 
in particular for diverticulitis, from May 1998 to May 2000.  
The treatment for diverticulitis included antibiotics.  The 
only notation of diarrhea in the treatment records occurred 
in an April 1998 report stating that the veteran had been 
having more diarrhea, but that it had resolved.  

In September 2003, the appellant submitted statements by 
three individuals.  A physician assistant who indicated he 
had treated the veteran stated that the veteran had taken 
chronic antibiotics for his service-connected hip disability 
and that it was his opinion that the antibiotics probably 
caused his chronic diarrhea.  

A physician wrote that the veteran was a former patient of 
his from the early 1990s until 2002 when the physician moved 
from the area.  He stated that, "It has come to my attention 
that [he] died in December 2002 with diarrhea, dehydration 
and a massive stroke...  The patient had chronic osteomyelitis 
in his hip because of a World War II injury and I believe 
this was a co-morbid factor in his chronic illness and 
eventual death."  

Finally, the coordinator of a Home Health Program wrote that 
the veteran had received services from their agency prior to 
his death.  The nurse described the veteran's left leg 
disability, stating that "it was felt to contribute to the 
problems in the distal extremity."  

The appellant and her daughter testified at a personal 
hearing before the Board in May 2004.  The appellant 
described the difficulties the veteran had with his left hip 
wound and the problems it caused with the whole left leg, 
particularly beginning in the early 1990s.  She indicated 
that doctors had prescribed constant antibiotics and that he 
developed "really bad" diarrhea as a result.  She stated 
that he "mostly had a lot of intestinal problems" and 
opined that "the origin of that being the introduction of 
the antibiotics, and then staying with them, caused there to 
be many complications."  The appellant testified that the 
chronic diarrhea eventually affected the veteran's 
nutritional status and he lost a good deal of weight.  She 
reported that she had taken the veteran to the hospital the 
night before he died because of the dehydration.  She 
indicated that she tried to get nurses to help him because 
she believed he was having a stroke, although the nurses told 
her he wasn't.  The appellant identified several private 
facilities where the veteran had been treated in the years 
prior to his death.  

It should be noted that, although the appellant and her 
daughter are competent to testify to their lay observations 
of the veteran's condition, persons without medical training 
are not competent to comment upon medical observations or to 
make medical diagnoses; such statements in this regard are 
entitled to no probative weight.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Subsequent to the hearing, the appellant was given an 
opportunity to obtain and submit the records of the veteran's 
private treatment she had testified about.  No records were 
received.  Pursuant to the Board's September 2004 Remand, the 
RO requested that she sign and return releases to enable the 
RO to request the records.  The appellant did not return any 
signed releases.  Thus, no treatment records dated prior to 
1994 are of record and no treatment records subsequent to 
2000, including the records of the veteran's final 
hospitalization, have been obtained.  The Board would point 
out that the duty to assist is not always a one-way street.  
If a claimant wishes help, she cannot passively wait for it 
in those circumstances where she may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

At the outset, the Board notes that there is no documentary 
evidence of diverticular disease in service or until the 
1990s.  Although the death certificate states that the 
diverticular disease that caused the veteran's death had been 
present for "50 years," even that statement does not 
indicate that the disorder had its origin during service, 
inasmuch as the veteran separated from service approximately 
57 years prior to his death.  Moreover, without any factual 
foundation in the record for that statement, the Board 
accords it little probative weight.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).  

Lacking competent, credible evidence that the perforated 
diverticula that were the primary cause of the veteran's 
death had their origin in service, service connection for 
such a disorder is not established and service connection for 
the cause of the veteran's death on that basis is not 
warranted.  

The appellant's primary contention, however, is that the 
antibiotics that were prescribed on a continuing basis for 
the veteran's service-connected left hip disability resulted 
in chronic, severe diarrhea and that the diarrhea was a 
contributory cause of his death, having resulted in severe 
nutritional deficiency and dehydration.  

The only medical evidence that favors the appellant's 
contention are the physician assistant's statement that the 
veteran's antibiotics caused his diarrhea and the September 
2003 letter from a private physician.  The Board finds that 
the physician's opinion as to the contribution to the 
veteran's death by his service-connected hip disability is 
entitled to little probative weight.  The letter does not 
indicate how the physician learned of the veteran's death.  
But he was clearly not fully informed as to the circumstances 
surrounding the veteran's death or as to the primary cause of 
his death, since he did not mention the perforated 
diverticula listed on the death certificate as the immediate 
cause of death.  Further, neither the death certificate nor 
the available medical records (which, as noted above, do not 
include records of the veteran's final hospitalization) 
mention a stroke as having occurred in conjunction with his 
death.  As discussed above, a medical opinion that relies on 
inaccurate history has little probative value.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993).  

While a physician assistant has expressed his opinion that 
the antibiotics taken by the veteran for his service-
connected disability caused his diarrhea, there is no other 
medical evidence indicating that the diarrhea played any 
significant role in causing his death.  Importantly, the 
physician who signed the veteran's death certificate noted 
the chronic diarrhea as having contributed to his death, but 
he specifically noted that the diarrhea was not related to 
the immediate cause of death, perforated diverticula.  It is 
apparent, therefore, that that physician viewed the diarrhea 
as merely casually sharing in producing the veteran's death, 
but lacking a causal connection to his death.  See 38 C.F.R. 
§ 3.312(c)(1).  

The Board accords the opinion of that physician more 
probative value, because he had access to the records of the 
veteran's final hospitalization and possibly participated in 
his care.  The physician who wrote the September 2003 letter, 
on the other hand, apparently learned of the veteran's death 
through his surviving spouse and did not have access to the 
final treatment records.  

The Board is also cognizant of the severe and overwhelming 
nature of the consequences of perforated diverticula.  As 
noted on the death certificate, that condition was present 
for just four hours prior to the veteran's death.  Although 
chronic diarrhea may in certain circumstances be 
debilitating, the appellant has not submitted any medical 
evidence indicating that it in fact had such an effect on the 
veteran.  Neither can it be said that his diarrhea affected a 
vital organ.  While diarrhea is obviously a gastrointestinal 
disorder, as is diverticular disease, there is no competent, 
credible medical evidence that the veteran's diarrhea played 
any significant role in causing his death.  

Weighing the available evidence, therefore, the Board finds 
that the evidence does not establish that a service-connected 
disability was the immediate or underlying cause of the 
veteran's death or was etiologically related thereto.  
Accordingly, the criteria for service connection for the 
cause of the veteran's death are not met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


